Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group (I), with the addition of RK-20449 as the elected HCK inhibitor and ABT-199 as the elected Bcl2 in the reply filed on 09/28/2020 is maintained.  

Claim Status
Claims 1-3, 5-8, 10-16, 24, 25, 28, and 47-49 are pending. Claims 14, 24, 25, and 28 withdrawn. Claims 4, 9, 17-23, 26-27, and 29-46 are canceled. Claims 1-3, 5-8, 10-13, 15-16, and new claims 47-49 are examined in accordance to the elected species. 
The amendment filed on 03/23/2021 in response to the Non-Final office Action of 01/01/2021 is acknowledged and has been entered.

Priority
	This application is the U.S. National Stage of PCT/JP2017/033482, filed September 15, 
2017, which claims priority to U.S. Provisional Application No. 62/394,871, filed September 
15, 2016. The effective U.S. filing date is September 15, 2016.

Action Summary

Claims 1, 2, 13, and 14  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (WO2014/017659 A1 are also withdrawn in light of the fact this rejection was based on the interpretation set forth in the 112 rejection, which has been withdrawn. 
Claims 1-3, 5, 8,, 10-13, and 15-16  rejected under 35 U.S.C. 103 as being un-patentable over Ishikawa et al. (WO2014/017659 A1 in view of Pan et al., Cancer Discovery 2014;4:362-375, published online first December 17, 2013 and Fernandez et al., Clinical lymphoma, Myeloma & Leukemia, September 12, 2015 are maintained, but revisited and modified to include new claims 47-49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8,, 10-13, and 15-16 remain rejected and new claims 47-49 are rejected under 35 U.S.C. 103 as being un-patentable over Ishikawa et al. (WO2014/017659 A1 in view of Pan et al., Cancer Discovery 2014;4:362-375, published online first December 17, 2013 and Fernandez et al., Clinical lymphoma, Myeloma & Leukemia, September 12, 2015. 


Ishikawa et al. teaches a method for treating or inhibiting the recurrence of acute myeloid and inhibiting the growth of leukemia stem cells with Flt3/ITD mutations comprising a step of administering/contacting the leukemia cell or a patient with an effective amount of compound of the formula (I) or a salt thereof or a pharmaceutical composition comprising the compound of the formula (I) or a salt thereof, see Abstract and col. 2, lines 16-19 and 39-47 or compound Example 1, which is 7-[trans-4-(4-methyl-1-piperazinyl)cyclohexyl]-5-(4-phenoxyphenyl)-7H-pyrrolo[2,3-d]pyrimidin-4-amine as one of the examples of the compounds of the formula (I), see col. 21, lines 20-25 and Examples 62 and 65-66. Said compound is the same as the elected compound. Ishikawa et al. teaches the compound represented by formula (I) wherein Ar1 represents substituted or unsubstituted arylene, Ar2 represents substituted or unsubstituted aryl, and L represents an oxygen atom exerts remarkable inhibitory effects on HCK and FLT3 and high inhibitory effects on FLT3/ITD mutations, see col. 12, lines 66-67 bridging col. 13, lines 1-4. Ishikawa et al. teaches further teaches the pharmaceutical composition can further contain an agent exerting inhibitory effects on FLT3, in addition to a 
Ishikawa et al. does not teach ABT-199 as the elected BCL-2 inhibitor. 
Pan et al. teaches the use of small molecule BCL-2 inhibitor (antagonist) for treating acute myeloid leukemia, see Abstract. Moreover, Pan et al. teaches Upon testing of additional cryopreserved AML patient samples, including AML cells with diploid cytogenetics and
mutations in FLT3 , NRAS , and NPM1 genes, 20 of 25 (80%) were sensitive to ABT-199 (100 nmol/L), and 5 samples were resistant to both ABT-199 and ABT-737, see page 369, right col, third para. 
	Fernandez et al. teaches acute myeloid leukemia (AML) cell survival depends on Bcl-2 family proteins, and their co-targeting constitutes synthetic lethality. Alternatively, blocking pro-survival signaling pathways such as MAPK or activated FLT3 may be synergistically enhanced through inhibition of Bcl-2 with ABT-199 Abstract. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to combine the method disclosed by the Ishikawa’s reference 
with the method set forth by Fernandez et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating AML harbored by FLT3-ITD+ mutation). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary 
		Applicant’s argument and Response to Applicant’s argument
	Applicant argues that none of the various compounds that Ishikawa lists as suitable for co-administration of a HCK inhibitor is indicated to be a BCL-2 inhibitor. In fact, Ishikawa does not discuss BCL-2 inhibitors at all. Ishikawa would not therefore have suggested combining a compound as claimed with a BCL-2 inhibitor. In response, the Examiner finds Applicant’s argument not persuasive. Ishikawa may well not teach a BCL-2 inhibitor in combination with the HCK inhibitor. However, Fernandez et al. and Pan et al. clearly teaches that ABT-199 can be used to treat acute myeloid leukemia in a subject having FLT-ITD mutation. Therefore, a person of ordinary skill in the art would have found it obvious to combine the teaching of Ishikawa et al. and Fernandez et al. and/or Pan et al. to treat acute myeloid leukemia in a subject having FLT-ITD mutation with success. Moreover, the Examiner contends that the rejection is a 103 rejection and not a 102 rejection. 
	Applicant argues that Pan provides scant evidence of a connection between BCL-2 inhibitors and the FLT3 pathway. The Office Action states, "Pan et al. teaches upon testing of additional  cryopreserved AML patient samples, including AML cells with...mutations in FLT3, NRAS, and NPM1 genes, 20 of 25 (80%) were sensitive to ABT-199". (ABT-199 is a BCL-2 inhibitor.)  However, in the same paragraph Pan goes on to explain that "we found no correlation between  ABT-199 sensitivity and...FLT3 mutational status". See, Pan p. 369, left column, para. 3. This is borne out by FIGS 1A & 4A of Pan that compare various cell lines having In response, the Examiner finds Applicant’s argument not persuasive. Just because Pan teaches we found no correlation between  ABT-199 sensitivity and...FLT3 mutational status does not mean there is no correlation between ABT-199 sensitivity and FLT3-ITD mutations and though inhibition of BcL-2 as explained by Fernandez et al. FLT3 mutational status. In fact, Fernandez et al. teaches combinations of ABT-199 and FLT3 inhibitors were synergistic in AML cell lines harboring FLT3-ITD mutations (Mv4:11 and Molm13).. In summary, AML cell survival depends on Bcl-2 family proteins, and their co-targeting constitutes synthetic lethality. Alternatively, blocking pro-survival signaling pathways such as MAPK or activated FLT3 may be synergistically enhanced through inhibition of Bcl-2 with ABT-199, see Page S16, right col. Moreover, it may well be true that Pan teaches in FIG 1A the MOLM-13 cell line was found to be sensitive to ABT-199, whereas MOLM-14 was not, even though both harbor FLT3 mutations. However, Fig. 1A of Pam does not say MOLM-14 was resistant either. Additionally, according to Pam et al., teaches the mitochondrial effect of ABT-199 correlated well with the cytotoxic effect ( Fig. 5E ), again supporting a direct mitochondrial effect of ABT-199, consistent with a mechanism of action of 
Applicant argues that Fernandez describes in vitro studies of the anti-leukemia efficacy of a BCL-2 inhibitor in combination with various categories of therapeutic agents such as MCL-1 inhibitors, BCL-xL  inhibitors, MEK inhibitors and FLT3 inhibitors. Fernandez indicates that synergistic effects were observed with all of the combinations of inhibitors tested, and does not suggest that the  combination of the BCL-2 inhibitor and an FLT3 inhibitor was superior to any other pairing. In-9- Atty. Dkt. No. 081356-0555Fernandez provides no quantitative data for the BCL-2 inhibitor/FLT-3 inhibitor combination. At the time of filing of the present application, numerous disparate therapeutic  agents were known for each of the inhibitor categories examined by Fernandez. See, e.g., Ishikawa col. 13, 11. 23-30. Moreover, the specific FLT3 inhibitors utilized by Fernandez  (sorafenib and quizartinib) are structurally distinct from the specific compounds recited in the  present claims. Accordingly, a person of ordinary skill in the art would not have been guided to  select the claimed compounds out of the myriad known inhibitors of the FLT3, MAPK etc.  pathways to pair with a BCL-2 inhibitor without impermissible hindsight knowledge of the In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Fernandez indicates that synergistic effects were observed with all of the combinations of inhibitors tested, and does not suggest that the combination of the BCL-2 inhibitor and an FLT3 inhibitor was superior to any other pairing. Fernandez et al. does not have teach or suggest that the combination of the BCL-2 inhibitor and an FLT3 inhibitor was superior to any other combinations of inhibitors tested. Not only Fernandez et al. clearly teaches  combinations of ABT-199 and FLT3 inhibitors sorafenib and quizartinib were synergistic in AML cell lines harboring FLT3-ITD mutations (Mv4:11 and Molm13), but also Fernandez et al. teaches blocking pro-survival signaling pathways such as MAPK or activated FLT3 may be synergistically enhanced through inhibition of Bcl-2 with ABT-199. While FLT3 inhibitors such as sorafenib and quizartinib as taught by Fernandez et al. are not structurally distinct from the specific compounds recited in the  present claims, namely the compounds recited in claims 1, 2 and 5, the instant claimed methods do not exclude FLT3 inhibitors such as sorafenib and quizartinib. One would reasonably expect the method of Fernandez et al., i.e. ABT-199 in combination with FLT3 inhibitors such as sorafenib and quizartinib that is known to be synergistic in AML harboring FLT3-ITD mutations to be able to combined with the method of Ishikawa et all for the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Applicant argues that in Example 3 of the present application it is shown that treatment with either an HCK inhibitor or BCL-2 inhibitor alone did not sufficiently suppress leukemia stem cells to prevent engraftment in any individual tested in an in vivo mouse model of AML. In contrast, the claimed combination was able to prevent engraftment in 22/23 individuals. The cited references give no indication of this beneficial effect. For example, Fernandez describes only in vitro studies of cell viability, and does not discuss leukemia stem cells. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, The Examiner recognizes that Example 3 of the instant Application discloses that 30 mg/kg twice a day of RK-20449 alone administered intraperitoneally and 70 mg/kg ABT-199 administered orally alone-treated contained enough viable LSCs to initiate AML in every secondary excipient transplanted. In contrast, among 23 mice transplanted with residual AML cells from recipients treated with the combination of RK-20449 and ABT-199, only one engrafted, indicating that the combination treatment more effectively reduced the frequency of LICs in vivo. However, the Examiner contends such synergistic effect to suppress leukemia stem cells to prevent engraftment in any individual tested in an in vivo mouse model of AML is not commensurate in scope with the claimed invention. Specifically, the claim broadly recites a genus of HCK inhibitors that include RK-20449 and a broad genus of BCL-2 inhibitor and any route of administration, a broad genus of cell recited in claim 1. In contrast the asserted unexpected result demonstrates 30 mg/kg In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) see MPEP 716.02 (d).4818-1756-0029.3 


Conclusion
             No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628